 WESTERN YARNSWestern Yarns,Inc.andGraphic CommunicationsUnion,DistrictCouncil#2,affiliatedwithGraphic Communications International Union,AFL-CIO. Case 21-CA-2320928 February 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 14 December 1984 Administrative LawJudge Richard J. Boyce issued the attached deci-sion.The General Counsel filed limited exceptionsand the Respondent filed a statement that it doesnot oppose the limited exceptions.'The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondentWestern Yarns, Inc., City of Commerce,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(a)."(a)Engaging in surveillance of union meetingsor other union activities of its employees."2.Substitute the attached notice, to be printed inSpanish, as well as English, for that of the adminis-trative law judge.'The General Counsel requests only that the notice be printed inSpanish as well as EnglishWe shall so order2 In the absence of exceptions by the Respondent, our adoption shouldnot be construed as an endorsement by the Board of all of the judge'sfindings and conclusionsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union525To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT engage in surveillance of unionmeetings or other union activities of our employ-ees.WE WILL NOT tell employees, directly or by im-plication, that it would be futile for them to obtainunion representation.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WESTERN YARNS, INC.DECISIONSTATEMENT OF THE CASERICHARD J BOYCE, Administrative Law Judge Thismatter was tried in Los Angeles, California, on October25, 1984. The charge was filed on June 1, 1984, byGraphic Communications Union, District Council #2, af-filiatedwithGraphicCommunicationsInternationalUnion, AFL-CIO (the Union) The complaint issued onJuly 16, alleging that Western Yarns, Inc. (Respondent)violated Section 8(a)(1) of the National Labor RelationsAct (the Act) about May 20, 1984, by "engag[ing] in sur-veillance of a meeting of employees who were engagedinunionactivities,"and againon about May 22 by"threaten[ing] an employee that Respondent could elimi-nate bonuses and pay whatever wages Respondent de-sired if the employees selected the Union as their collec-tive-bargaining representative."'1.JURISDICTIONRespondent manufactures and sells yarns in and from afacility in Commerce, California.Its salesdirectly to cus-tomers outside California annually exceed $50,000Respondent admittedlyis anemployer engaged in andaffecting commerce within Section 2(2), (6), and (7) ofthe Act, and it is so foundIILABORORGANIZATIONThe Union is conceded to be a labor organizationwithin Section 2(5) of the Act, and it is so found.ISec 8(a)(1) makes it an unfair labor practice for an employer "tointerferewith,restrain,or coerce employees in the exercise of the rightsguaranteed in Section7" of the ActSec 7 states in relevant part "Em-ployees shall have the right to self-organization,to form, join,or assistlabor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, andshall alsohavethe right to refrain from any or all such activities"274 NLRB No. 73 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Union began to organize Respondent's employeeson April 18, 1984. The organizational onset was heraldedby the distribution of about 150 leaflets at Respondent'sCity of Commerce facility, during shift change, on theafternoon of that day. The distributing was done by offi-cials of the Union A second round of prounion leaflet-ting occurred at the facility on May 5B. The Alleged Surveillance1.EvidenceOn May 20, a Sunday,unionofficialsmet with certainof Respondent's employees at the Hyatt House Hotel,city of Commerce. Notices of the meeting, scheduled tobegin at 2 p m , had been mailed to the approximately 50employees who had signed union authorization cards.About 11 employees attended.The Hyatt House is on the southwest corner of Tele-graph Road and Washington Boulevard. Telegraph is atwo-way, four-lane streetrunningnorth-south;Washing-ton runs east-west. The hotel's second floor, where themeeting was to be held, has al fresco balconies overlook-ing Telegraph.One of the employees to attend the meeting, XavierChavez, testified that, while on a balcony waiting for itto begin, he and others saw Respondent's personnel di-rector, Ed Velasco, drive by in a white van of unknownmake; and, after a series of maneuvers, park it in a lot onthe other side of Telegraph, "facing" the hotel. Chavezparticularized that the van was proceeding north towardWashington, in the curb lane on the far side of Tele-graph, when someone-he could not recall who-point-ed it out to" him. Chavez continued:[Velasco] went up to Washington Boulevard, madea right turn, a U-turn . . . on Washington Boule-vard, came back down Washington to Telegraph,made a right turn [onto Telegraph] then went half ablock and made a U-turn, came back down Tele-graph Road and made another U-turn into a parkinglot across from the hotel.Chavez testified that,some timeafter the van wasparked-he was not sure whether it was less than aminute after, or more than five-he left the balcony be-cause "themeetingwas going to start" Thus, he ex-plained, he did not know how long the van remainedparked.Chavez was unable to estimate the van's speed, or itsdistance from him, when he first saw it. Nor could hedescribe what Velasco was wearing. He did recall, how-ever, that Velasco did not have a mustache and was notwearing glasses.He alsowas unableto approximate thenumber of people on the balcony with him, other than toventure that it was more than 1and lessthan 10.Chavez initially testified that he first saw Velasco andthe van "a little before 2 o'clock," and that his view ofthe van was continuous from thattime until it wasparked. He later amended that thetimeof first sightingwas about 2.15,2 and that, after Velasco turned ontoWashington, he didn't see him until he came back andmade a turn on Telegraphagain . . . .Chavez was discharged a few days later-on May 24.He testified that this did not detract from the truthfulnessof his recital.He had been with Respondent some 11yearsAnother employee to be at the meeting, Alicia Rodri-guez, also testified that she saw Ed Velasco from the bal-cony beforehand. She elaborated that she went to thebalcony "in the first place" because she heard someonesay that Velasco was "parked across the street"; andthat,when she got there, she saw Velasco, in a whitevan," coming out of the parking lot across the street."She added that the van "was already moving" when shefirst saw it, and that she watched it turn onto Telegraph,proceeding toward Washington, before she "went inside"for the start of the meeting.Rodriguez recounted that others were with her on thebalcony when she saw the van, which was "about 2:30,2.35, something like that"; that she saw only Velasco init;and that, except for "believ[ing]" him to have beenwearing "dark glasses," she was unable to recall hisattire.Rodriguez concededly never before had seen Velascodriving a van, nor had she ever seen the van in questionatRespondent's facility. She quit her job with Respond-ent on May 24, prompted by anger over the suspensionof a coworker. She testified that this did not affect hertestimonialintegrity.She began with Respondent in1976.Velasco denied that he drove a white van "anywherein the vicinity of" the Hyatt House on May 20, and,more generally, that he either owns a van or ever had"occasion to drive a white van." He also denied parkingacross from the Hyatt House on May 202ConclusionsFacts.Both Chavez and Rodriguez exhibited convinc-ing testimonial demeanorVelasco, on the other hand,cloaked his denials in a mechanistic curtness that simplywas unpersuasive. Chavez and Rodriguez therefore arecredited concerning the essentials of their recitations.:'aThe meeting did not start on scheduleThat Chavezwas unable to relate certain details-the van's speedand distance from him on first sighting, what Velasco was wearing, howlong the van was parked before Chavez left the balcony, and how manywere with him on the balcony-is not seen as affecting his overall per-suasivenessNor did the changes in his testimony regarding when he firstsaw the van and his ability to see it from that time until it was parkedamount to significant impeachmentAdditionally,neitherhis credibility,nor that of Rodriguez, was appreciably impaired by their having left Re-spondent's payroll under unhappy circumstances Finally, that Rodriguezbelieved Velasco to have been wearing dark glasses, when Chavez didnot, is not necessarily a discrepancy inasmuch as they did not purport tohave seen Velasco at the same time And, even if they had, it would nothave been so basic an inconsistency as to discredit one or both The ab-sence of a link, otherwise, between Velasco and a white van if anythingstrengthens their storiesHad they been fabricating, they surely wouldhave placed him in a vehicle he had been known to drive on other occa-sionsTheir identificationof Velascoas the person in the van was mostconvincing WESTERN YARNSMore specifically, Chavez is credited that Velasco, ina white van, drove by the hotel in one direction and thenin the other, and that he then parked across the street,facing the hotel; Rodriguez is credited that Velasco, in awhite van, drove onto Telegraph from the parking areaacross the street from the hotel, and both are creditedthat these things happened about the time the unionmeeting was to begin in the hotel.LawVelasco placed himself in a position to observecertain union activities of Respondent's employees; and,far from supplyingan exonerating reasonfor so doing,he denied that he was there-which only underscores hisillegitimacy of purpose It is concluded, therefore, thatVelasco's conduct constituted surveillance tending "tointerfere with the free exercise of employee rights undertheAct," thus violating Section8(a)(1)asalleged.Amason, Inc,269 NLRB 750 fn 2 (1984). AlsoBrigadierIndustries,267 NLRB 559, 565 (1983);Delta Faucet Co,251NLRB 394 (1980);Rish Equipment Co.,169 NLRB847 (1968)C The Alleged Threat1.EvidenceThe aforementioned Alicia Rodriguez testified that, onMay 22 "about 7.30, 7 25," in the evening, she "just hap-pened to overhear a conversation" between Respondent'ssupervisor of quality and production, Victor Velasco,and one of its mechanics, Steve Raya. By her descrip-tion,Velascowas saying that all the people went to that meeting[at the Hyatt House], they wanted the Union be-cause they were mostly the laziest people, that thatiswhy they wanted the Union for, to back them up,and he kept saying that . . . the company couldraise wages down[emphasis added] cr take away thebonuses, if they wanted to and that even with unionor no unions, they still could get the bonuses out.4Rodriguez testified thatVelasco further told Raya"how dumb that people was about going to that meet-ing"; and that the "people would make less money be-cause they would have to pay union dues."At length, Rodriguez went on, thinking that Velasco'sremarks were for her "benefit," she. .went up tohim and. . . told him that if hehad anything to say to [her] . . [to] just tell [her]straight because [she]was oneof the persons whowas at themeeting . . . .The exchange between Velasco and Rayawas initiatedby Velasco, according to Rodriguez, was in English, andlasted "about six, sevenminutes."She was "about fouror five feet away" from them, she testified, and heard noresponse from Raya.Velasco denied having a conversation with Raya inlateMay concerning unions, and that he had any conver-4Rodriguez,testifying in English, although apparently more adept inSpanish,later clarified that, by the phrase"raisewages down,"she meant"decrease the wages "527sationof that character with Rodriguez. More specifical-ly,he deniedtellingRaya that Respondent "could takeaway bonuses [or] lower wages because the people weretrying to join the Union,"5 or that "the people who at-tended the union meeting were dumb or lazy."Raya did not testify.2.ConclusionsFacts.Rodriguez, as earlier noted, displayed convinc-ing demeanor under oath By contrast, Victor Velasco,no less than Edward,was given to a curt and mechanis-tic testimonial style that was not impressive.Rodriguezconsequently is credited that Velasco spoke to Raya,within her earshot, substantially as she recounted-to theeffect that Respondent could decrease employee wagesand take away their bonuses whether or not they hadunion representation.Law.Velasco's remarks, while perhaps not construableas threateningto the employees should they seek orobtain representation, carried the unmistakable messagethat representation would be a futility as concerns wagesand bonuses. It is concluded, on that ground, that theyviolated Section 8(a)(1). E. IDuPont,263 NLRB 159,172 (1982);ElectricHose Co.,262 NLRB 186, 215 (1982);American Telecommunications Corp.,249NLRB 1135,1136 (1980).CONCLUSIONS OF LAWRespondent violated Section 8(a)(1) of the Act by EdVelasco's surveillance of employee union activities at theHyatt House on May 20, 1984; and by Victor Velasco'sremarks to an employee, within earshot of another em-ployee, on May 22, to the effect that union representa-tionwould be a futility as concerns wages and bonuses.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed6ORDERThe Respondent, Western Yarns, Inc., City of Com-merce, California, its officers, agents, successors,and as-signs, shall1.Cease and desist from(a) Spying on union meetings or other union activitiesof its employees.(b)Telling employees, directly or by implication, thatitwould be futile for them to obtain union representa-tion.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.sAs if arguing the implausibility of his having said such a thing, Ve-lasco testified"That is not my competition[sic]I am just supervis-ing quality and production "6All outstanding motions inconsistent with this recommended Orderare denied In the event no exceptions are filed as provided in Sec 102 46of the Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes 528DECISIONSOF NATIONAL LABOR RELATIONS BOARD2Take this affirmative action necessary to effectuatethe policies of the Act.(a) Post at its facility in City of Commerce, California,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the RegionalIf this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelations Board" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "Director for Region 21, after being signed by an author-ized representative of Respondent, shall be posted imme-diately upon receipt and be maintained for 60 consecu-tivedays in conspicuous places, including all placeswhere notices to employees customarily are posted. Rea-sonable steps shall be taken by Respondent to ensure thatthe notices are not altered, defaced, or covered by anyothermaterial.(b)Notify the Regional Director, in writing, within 20days from the date of this Order what steps Respondenthas taken to comply.